Citation Nr: 0124154	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  97-31 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for chronic diarrhea due 
to an undiagnosed illness.  

2. Entitlement to service connection for chronic fatigue due 
to an undiagnosed illness.  


WITNESSES AT HEARING ON APPEAL

Veteran and mother


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel




INTRODUCTION

The veteran had active military service from September 1988 
to September 1991.  He served in the Southwest Asia theater 
of operations from December 31, 1990, to May 3, 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied service connection for a skin rash, 
headaches, fatigue, and diarrhea as due to an undiagnosed 
illness.  During the pendency of this appeal, the veteran 
relocated to New Mexico and the Albuquerque RO assumed 
jurisdiction over the matter.  

In June 1999, the veteran testified before the undersigned 
during a travel board hearing.  In a December 1999 Board 
decision, the veteran's claims with respect to a skin rash 
and headaches were denied, and those claims with respect to 
diarrhea and fatigue were remanded to the RO for further 
development.  The development requested has been completed, 
and the appeal is again before the Board.  


FINDINGS OF FACT

1. All available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.  

2. Medical evidence reflects that the veteran has been 
diagnosed with chronic diarrhea and chronic fatigue, based 
on his reported history of suffering from these 
conditions.  

3. The presence of chronic diarrhea has not been objectively 
demonstrated.  

4. Statements from family members document the veteran's 
fatigue and lack of energy since returning from the 
Persian Gulf region.  

5. The veteran's symptoms of fatigue have been associated 
with a clinical diagnosis of depression.  


CONCLUSIONS OF LAW

1. The veteran does not manifest signs and symptoms of 
chronic diarrhea due to an undiagnosed illness.  
38 U.S.C.A. §§ 1117, 5107 (West Supp. 2001); 38 C.F.R. 
§ 3.317 (2000).  

2. The veteran does not manifest signs and symptoms of 
chronic fatigue due to an undiagnosed illness.  
38 U.S.C.A. §§ 1117, 5107 (West Supp. 2001); 38 C.F.R. 
§ 3.317 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
veteran's appeal the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  Regulations implementing the VCAA (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the veteran's 
claims are liberalizing and are therefore applicable to the 
issues on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for establishing entitlement to the benefits 
sought on appeal.  By virtue of the statement of the case and 
development letters from the RO, the veteran and his 
representative were given notice of the information, medical 
evidence, and/or lay evidence necessary to substantiate his 
claims.  The veteran's service medical records have been 
obtained, as well as various VA and private medical records 
identified by the veteran. 

The Board is aware that in its December 1999 decision, the 
veteran's claims associated with diarrhea and fatigue were 
remanded to the RO for a VA examination.  The veteran failed 
to report for the initially scheduled examination, and two 
subsequently scheduled examinations, reportedly due to the 
fact that he had moved, and did not receive notification of 
the appointments in time to attend.  In reviewing the record, 
it does not appear the veteran had notified the RO of his new 
address.  The Board is cognizant that the veteran's last know 
address of record is in Midland, TX.  In March 2001, 
correspondence sent from the RO to the veteran at this 
address was returned to the RO by the U.S. Postal Service.  
It was noted on the envelope, "MOVED.  LEFT NO ADDRESS.  
UNABLE TO FORWARD.  RETURN TO SENDER."  

The U.S. Court of Appeals for Veterans Claims (Court) has 
emphasized, "[t]he duty to assist in the development and 
adjudication of a claim is not a one-way street."  Wamhoff 
v. Brown, 8 Vet.App. 517, 522 (1996).  "If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 
1 Vet.App. 190, 193 (1991).  Moreover, the Court has held, in 
Olson v. Principi, 3 Vet.App. 480, 483 (1992), that the 
veteran must be prepared to meet his obligations by 
cooperating with VA's efforts to secure all relevant evidence 
supporting his claim.  Also, "[i]n the normal course of 
events, it is the burden of the veteran to keep the VA 
apprised of his whereabouts.  If he does not do so, there is 
no burden on the part of the VA to turn up heaven and earth 
to find him."  Hyson v. Brown, 5 Vet.App. 262, 265 (1993).

In this case, a significant effort has been undertaken to 
schedule the veteran for an examination.  Owing to his 
failure to keep the RO apprised of his current address, 
however, these efforts to have the veteran examined have not 
been successful.  Under these circumstances, it does not 
appear that any further development of the veteran's claim is 
possible, and the Board therefore concludes that the duty to 
assist him has been satisfied.  In sum, the facts relevant to 
the veteran's claims have been properly developed as much as 
possible, and there is no further action which should be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
proceed to address the veteran's claims on the evidence 
currently of record.  See 38 C.F.R. § 3.655(b) (2000).  

I.  Factual Basis

The veteran's enlistment examination reflects that his 
abdomen, viscera, and neurological system were normal.  
Service medical records contain no complaints or treatment 
pertaining to chronic fatigue or chronic diarrhea.  There is 
no record of a service separation medical examination.  

In September 1994, the veteran filed a claim of service 
connection for multiple conditions including chronic fatigue 
and chronic diarrhea.  He stated that his problems with 
diarrhea had begun in February 1991, and with fatigue in May 
1991.  

Medical records from the VA Outpatient Clinic (VAOPC) Las 
Vegas and VAOPC El Paso, dated from March 1994 to October 
1994, were associated with the claims folder.  In particular, 
an undated Persian Gulf Registry Code Sheet (VA Form 10-
9009A), noted the veteran's complaints of chronic fatigue, 
headaches, and rashes.  A March 1994 Persian Gulf Screening 
report reflected the veteran's complaints of fatigue, stomach 
problems, and diarrhea.  He reported that he was employed 
full time as an oil field laborer.  A September 1994 VAOPC 
Las Vegas treatment record noted the veteran's complaints of 
diarrhea and of being tired.  

In March 1995, the veteran was afforded a VA general medical 
examination.  He listed his employer as a trucking company 
where he worked as a truck loader.  His medical complaints 
included fatigue and diarrhea.  With respect to diarrhea, he 
reported suffering from symptoms once a month, although he 
had no current complaints.  His diarrhea reportedly 
corresponded with a recurrent rash.  On physical examination, 
the veteran's abdomen was flat and non-tender without 
rigidity or rebound tenderness.  Bowel sounds were active, 
and there were no bruits.  A rectal exam was negative.  The 
veteran's genito-urinary system was normal.  The diagnoses 
included chronic fatigue and chronic diarrhea.  

Thereafter, the veteran failed to report for a barium enema 
procedure that had been scheduled in April 1995.

In a letter dated in April 1996, the RO informed the veteran 
that it was reviewing his claim for disability benefits based 
on his Persian Gulf War service.  He was advised that he 
could submit medical and non-medical evidence to establish 
his claim.  A listing of this medical and non-medical 
evidence was provided to the veteran.

In March 1997, the VAMC Albuquerque notified the RO that they 
had treated the veteran only once, as a walk in patient in 
1993, and that no record had been created.  

Statements from the veteran's family members were received by 
the RO in October 1997.  Generally, the statements noted that 
the veteran had been suffering from symptoms, which included 
fatigue, since his discharge from military service.  In 
particular, his brother and mother said he always complained 
of having headaches, that he slept a great deal, and that he 
lacked the energy he had prior to his service in the Persian 
Gulf.  There were no references to the veteran's complaints 
of chronic diarrhea from any family members.  

In April 1998, a VAOPC Artesia medical record notes the 
veteran's complaints of sleeping a lot, as well as feeling 
weak and tired since returning from the Persian Gulf.  The 
veteran reported that he was not depressed.  The assessment 
was depression, and the veteran was prescribed Prozac.

In June 1999, the veteran testified before the undersigned 
during a travel board hearing.  He stated his diarrhea 
problem had begun shortly after arriving in the Persian Gulf, 
and that he had lost 20 pounds since his discharge from 
service.  The veteran indicated that he experienced diarrhea 
symptoms once or twice a month.  He testified the diarrhea 
would last about a day, and that his stools were usually 
bloody at that time.  The veteran also reported that he had 
been placed on Prozac to treat his chronic fatigue.  He 
stated that he had taken the Prozac for about six months and 
then stopped, because he could not stay awake during the day.  
Furthermore, the veteran testified that his fatigue had 
caused him to miss one month of work since January 1999.  

II.  Analysis

Under the governing statutory and regulatory criteria, 
service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. § 1110 
(West Supp. 2001); 38 C.F.R. §§ 3.303(a), 3.304 (2000).  
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet.App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet.App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet.App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. § 3.102 
(2000).  

The veteran contends that he suffers from chronic diarrhea 
and chronic fatigue, as a result of unknown environmental 
conditions to which he was exposed during his service in the 
Southwest Asia theater of operations.  In other words, he is 
claiming that his abnormal signs and symptoms are 
manifestations of an undiagnosed illness.

Under 38 U.S.C.A. § 1117 (West Supp. 2001), VA will 
compensate any Persian Gulf War veteran suffering from a 
chronic disability resulting from an undiagnosed illness or 
combination of undiagnosed illnesses which became manifest, 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a specified presumption period 
following service in the Southwest Asia theater of operations 
during the Persian Gulf War.  

Furthermore, 38 C.F.R. § 3.317 (2000), holds as follows-

(a)(1)  Except as provided in paragraph (c) of 
this section, VA shall pay compensation in 
accordance with chapter 11 of title 38, United 
States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by one or more 
signs or symptoms such as those listed in 
paragraph (b) of this section, provided that such 
disability:

(i)  became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 
2001; and

(ii)  by history, physical examination, and 
laboratory tests cannot be attributed to any 
known clinical diagnosis.

(2)  For purposes of this section, "objective 
indications of chronic disability" include both 
"signs," in the medical sense of objective 
evidence perceptible to an examining physician, 
and other, non-medical indicators that are 
capable of independent verification.

(3)  For purposes of this section, disabilities 
that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes 
of improvement and worsening over a 6-month 
period will be considered chronic.  The 6-month 
period of chronicity will be measured from the 
earliest date on which the pertinent evidence 
establishes that the signs or symptoms of the 
disability first became manifest.

(4)  A chronic disability resulting from an 
undiagnosed illness referred to in this section 
shall be rated using evaluation criteria from 
part 4 of this chapter for a disease or injury 
in which the functions affected, anatomical 
localization, or symptomatology are similar.

(5)  A disability referred to in this section 
shall be considered service connected for 
purposes of all laws of the United States.

(b)  For the purposes of paragraph (a)(1) of this 
section, signs or symptoms which may be 
manifestations of undiagnosed illness include, but 
are not limited to:

(1) fatigue; (2) signs or symptoms involving 
skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system 
(upper or lower); (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal 
weight loss; (13) menstrual disorders.

(c)  Compensation shall not be paid under this 
section:

(1)  if there is affirmative evidence that an 
undiagnosed illness was not incurred during 
active military, naval, or air service in the 
Southwest Asia theater of operations during the 
Persian Gulf War; or

(2)  if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening 
condition or event that occurred between the 
veteran's most recent departure from active 
duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the 
onset of the illness; or

(3)  if there is affirmative evidence that the 
illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or 
drugs.

(d)  For purposes of this section:

(1) the term "Persian Gulf veteran" means a 
veteran who served on active military, naval, 
or air service in the Southwest Asia theater of 
operations during the Persian Gulf War.

(2)  the Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the 
neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the Persian 
Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. §3.317 (2000).

The veteran's DD-214 reflects that he served in the Southwest 
Asia theater of operations during the Persian Gulf War.  
Following a review of the evidence and applicable laws and 
regulations, the Board finds that the preponderance of the 
evidence is against the veteran's claims for service 
connection for chronic diarrhea and chronic fatigue due to an 
undiagnosed illness.  

In reaching this conclusion, the Board notes that, the 
veteran's service medical records do not contain any evidence 
of treatment for diarrhea or fatigue.  Post-service medical 
records do, however, reflect the veteran's complaints 
associated with these conditions.  The veteran has testified 
that his diarrhea problem began shortly after arriving in the 
Persian Gulf, and since separating from service he had lost 
20 pounds.  He has stated that he experiences diarrhea 
symptoms once or twice a month, and that the symptoms last 
about a day, usually with bloody stools.  Additionally, a 
medical record documents the veteran's diagnosis for 
depression, and his being prescribed Prozac.  He has reported 
that his fatigue has caused him to miss one month of work 
since January 1999.  Furthermore, the veteran has indicated 
that his fatigue symptoms have not subsided, and that he has 
stopped taking Prozac because it made him sleepy. 

Statements from the veteran's family members noted that the 
veteran had been suffering from fatigue and a lack of energy 
since his discharge from service.  

Accepting that the veteran does experience diarrhea, which 
the Board has no reason to doubt, he has not provided 
objective indications of chronic disability associated with 
this condition.  In this respect, a medical diagnosis for 
chronic diarrhea has been made by a VA examiner.  However, a 
review of the examination report reflects that the diagnosis 
was based on the veteran's reported history of suffering from 
diarrhea.  No evidence of the condition was identified at 
that time.  The veteran failed to report for a subsequent 
barium enema procedure which might have provided evidence as 
to the etiology of his diarrhea.  Furthermore, the veteran 
has failed to submit any other evidence from either medical 
doctors or employers which would allow for independent 
verification as to a chronic disability associated with 
diarrhea.  

As for fatigue, the veteran's complaints of weakness, feeling 
tired, and excessive sleep have been associated with a 
diagnosis of depression for which he was prescribed Prozac.  
Thus, these symptoms have been associated with a clinical 
diagnosis, and as such, are not due to an undiagnosed 
illness.  The Board is aware that in the medical report which 
noted the diagnosis of depression, the veteran reported that 
he was not depressed, and he has testified that he is no 
longer taking Prozac.  The Board has considered the 
statements of the veteran's family members, as to his 
physical condition and lack of energy.  At the same time, 
however, the evidence reflects that the veteran remains able 
to work for the most part even while suffering from fatigue, 
and he has not provided information from any medical doctors 
or employers, past or current, which would allow for 
independent verification as to a chronic disability 
associated with fatigue.  

As noted above, attempts were made to schedule the veteran 
for a VA examination pursuant to the Board's December 1999 
remand order, but the veteran failed to report.  Further 
examination may have shed additional light on the veteran's 
physical condition with respect to his claimed diarrhea and 
fatigue.  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based upon the evidence of record.  38 C.F.R. 
§ 3.655(b).  Here, it is unfortunate that the veteran did not 
make himself available for his scheduled examinations, or 
provide other pertinent evidence on remand.  Because it was 
the veteran's lack of cooperation that prevented the 
examination from going forward, and the record on appeal does 
not reflect a current address for the veteran, the Board can 
perceive no justification for yet another remand in an 
attempt to reschedule the veteran for a VA examination. 

The veteran has been very specific in asserting that he 
suffers from undiagnosed illnesses related to his service in 
the Persian Gulf.  While the Board does not doubt the 
sincerity of the veteran's contentions in this regard, as a 
lay person, he is not competent to offer medical opinions.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Thus, the Board finds the preponderance of evidence is 
against the veteran's claims for chronic diarrhea and chronic 
fatigue as due to an undiagnosed illness.  38 U.S.C.A. 
§§ 1117, 5107(b) (West Supp. 2001); 38 C.F.R. §§ 3.102, 3.317 
(2000).  


ORDER

1. Entitlement to service connection for chronic diarrhea as 
due to an undiagnosed illness, is denied.  

2. Entitlement to service connection for chronic fatigue as 
due to an undiagnosed illness, is denied.  


		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

